 DURFEE'S TELEVISION CABLE CO.611Durfee'sTelevision Cable CompanyandJack DavisandLocalUnionNo.968,InternationalBrotherhoodofElectricalWorkers,AFL-CIO.Cases 9-CA-4689 and 9-CA-4777February 18, 1969DECISION AND ORDERBY MEMBERSBROWN, JENKINS, AND ZAGORIA1968;thatRespondent violatedSection8(a)(3)bysuspending employee Jack Davis for 2 days on March 15,1968, and by laying him off on March 27, 1968, becauseof his union activities. The complaint, as amended, furtheralleges that Respondent violated Section 8(a)(1) of the Actby the foregoing conduct and by threats of discharge toemployees for failure to meet the unilaterally establishedproduction standards.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed byGeneral Counsel and Respondent, I make the following 'On October 31, 1968, Trial Examiner Henry L.Jalette issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in unfair labor practices as alleged in thecomplaint, and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a brief in support of its exceptions.The Respondent filed an answering brief to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts theTrialExaminer's .findings,conclusions,andrecommendations.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelationsBoardadoptsasitsOrdertheRecommendedOrder of the TrialExaminer, andhereby orders that the complaintherein be, and itherebyis, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Trial Examiner- This case was triedinParkersburg,West Virginia, on September 18, 1968,pursuant to a complaint issued on July 16, 1968, basedupon a charge in case 9-CA-4689, filed on April 17, 1968,by Jack Davis, and a charge in Case 9-CA-4777, filed onJune 21, 1968, by Local Union No. 968, InternationalBrotherhood of Electrical Workers, AFL-CIO, hereinafterreferred to as the Union. The complaint, as amended,allegesthatDurfee'sTelevisionCableCompany,hereinafter referred to as Respondent, violated Section8(a)(5) of the National Labor Relations Act, as amended,by unilaterally establishing and/or enforcing productionstandards on March 15, 1968, and refusing to meet withtheUnion to bargain with respect thereto on April 4,FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent is a West Virginia corporation engaged inthe operation of a communication system in conjunctionwithTrans-Muskingum, Inc., and operates a mastertelevision antenna for the transmission of television signalsby cable. During the 12 months preceding issuance ofcomplaint, Respondent, in conjunction with its operationsfor and on behalf of Trans-Muskingum, Inc., had a grossvolume of business in excess of $100,000 and during thesame period purchased goods and materials directly frompoints outside the State of West Virginia valued in excessof $50,000. Respondent admits, and I find, that it is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. The Union is a labororganization within the meaning of Section 2(5) of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Unilateral Changes In Working ConditionsOn June 22, 1966, after an election in which the Unionhad been certified, and after negotiations, Respondent andthe Union entered into -a collective-bargaining agreementeffective fromMay 26, 1966 through May 26, 1968.Article VII, section 9, provided that the company wouldpost company rules so that all employees would benotified and aware thereof.As the Respondent had no written rules, it wasnecessary for it to prepare some, which it did and which itsubmitted to the Union with the comment that therewould possibly be changes or additions at a later date.The Union voiced no objection. The company rules werethen attached to the agreement.The first rule provided that, "Each employee will keepa daily work report showing number of units completed."On July 1, 1967, Respondent posted new company rules.The first rule was unchanged, but, in addition, Respondentposted on the same date the following.NOTICE TO ALL INSTALLERSMinimum work requirementsAny installer who has been with the Company andhad at least one (1) week training with a veteraninstaller and a minimum of two (2) weeks experience inthe field, will install a minimum of five (5) units per'Respondent's Motion to Dismiss made at the trial, on which I reservedruling, is disposed of in accordance with the findings and conclusionsherein174 NLRB No. 98 612DECISIONSOF NATIONALLABOR RELATIONS BOARDday.Should the new man indicate that he is notcapable, through either .aptitude or attitude to achievethisminimum requirement, he will be dropped fromemployment.Any veteran installation man with a years experienceisrequired to average ' a minimum of six (6) units,totallycompleted, in the course of one (1) day.However, theCompany realizes that there areexceptions to each job unit, and there will be days whenthe minimum requirement may not be attained.Therefore, the daily averages will be figured by theweek. Any installer who fails to maintain this minimumaverage requirement will be warned in writing the firstinstance, penalized with a two (2) day layoff the secondinstance. The third instance he will be terminated withthe Company.WORK UNITSA. Originalinstallation1.00 work unitB. SecondTap.75 work unitC.Reconnect.50 work unitD. FM tapinstalledwithout TV tap 1.00 work unitE. FM tap.50 work unitF.Cable Change.50 work unitG. Add Cable.50 work unitH. Cable removed completely.50 work unit1.Delinquent Account Collected.30 work unitJ.Pulls.30 work unitK.Time on other work per hours1.00 work unitAll averages these past weeks have exceeded 6 pointsper man, including new men. The Company does notinfer that 6 points per day is a goal, but a minimum.A copy of the notices was given to the union steward,and 1 or 2 days later, he suggested to SuperintendentFrancis that the period for measuring production shouldcoveraperiodof 6 months, rather than a week.Superintendent Francis told him the company could notafford subnormal performances for 6 months before itcould issue a reprimand.The notices were discussed at a regular meeting ofmembers on the third Monday of July 1967. On July 24,1967,UnionRepresentativeNolte sent a letter toRespondent's president, Charles Erickson, advising himthat the Respondent's establishment of a work standardhad been brought to his attention, that he had searchedthe agreement and could find no provision in there for theRespondent's right to unilaterally establish a workstandard,2and that from his recollection of pastnegotiations he did not know that there had ever been anydiscussion of a wage settlement based on the amount ofoutput of any employee. Nolte therefore requested that ifRespondent felt a standard was now necessary that it sitdown in a conference to work out the details. The letterconcluded with a suggestion that these matters should bediscussed and requested a reply as to the possible time andplace.''Article1, section 7 of the agreementprovides.Article I. Section 7The employershall have the right to hire, determine qualifications, layoff, or discharge for just cause,as defined in articleV, section4,managethe operationof the company to its bestinterest and reservesthe right todirect the work assignment of all employees,so long as it is not inviolationof any other provisionof this agreement.'Although Noltealso adverted to another new rule, the only issue raisedinthecomplaintwithregard to the new rules is Respondent'spromulgation of a rule fixing production standardsand the penalties forRespondent did not reply to the letter, and its onlyexplanation for its failure to-do so was inadvertence.According to Nolte, the first time that he received anyindication that the production standards were beingenforced was on March 17, 1968, when employee JackDavis informed him that he had received a disciplinarylayoff of 2 days. I do not attach any weight to thistestimony. It is undisputed that on August 17, 1967, theRespondent had notified Jack Davis by letter that for theweek ending August 11 his production had fallen belowthe minimum weekly average of six work units and that arepetition of such failure would call for a disciplinarylayoff.On October 13, 1967, Respondent had again notifiedDavis by letter that for the week ending October 6, hisaverage production had again fallen below the minimumweekly average of six workunits.The letter proceeded todiscussDavis'excuseforsuchfailure,andinacknowledgement thereof Respondent stated it was nottaking any disciplinary action at this time. The letterconcluded by stating that the next time Davis did notattain the required average for the week he would be givena mandatory layoff of 2 days without pay.On March 15, 1968, Respondent sent a letter to JackDavis notifying him that he was being laid off for 2 days,March 18 and 19, because of his failure to maintain theminimumweekly average of six work units for the weekending March 15.On March 21, Davis filed a grievance over the 2-daysuspension on the grounds that it was levied against himon the basis of a production schedule which had neverbeen a part of the working agreement.On March 22, the Respondent replied that Davis hadbeen notified on August 17 and October 13, 1967 andJanuary 8, 1968, of his substandard work production andthat he had been advised if such continued there would bea disciplinary layoff. Accordingly, Respondent felt that itwas justified in suspending him for 2 days.On April 4, a grievance meeting was held which wasattendedbyUnionRepresentativesNolte and Mees,StewardGantandUnitPresidentHemingway.RespondentwasrepresentedbyEricksonandSuperintendent Francis.Union RepresentativeMees testified that he stated ifRespondent ". . . so desired work units that I felt that wecould get together at the bargaining table and work thisout . .According toNolte,he told Erickson he felt thedisciplinary action was unjust because based on standardsabout which he had written to the company and aboutwhich he had offered to sit down and negotiate. Noltestated that if work standards were still necessary theUnion would be willing to try to work out somethingHowever, he did not specifically request bargaining on thesubject, nor did he request a meeting.On April 16, the Union advised Respondent by letterthatinaccordancewiththeprovisionsofthecollective-bargaining agreement it wished to proceed toarbitration on the grievance. Respondent did not reply andno further action was thereafter taken to bring the mattertoarbitration.UnionRepresentativeNolte testified,however, that he understood that the Union could notpursue an arbitration and an unfair labor practice at thesame time.Shortly before theMay 26 expiration date of thecontract, Respondent and the Union met and negotiated anot meetingthe standards Accordingly,there is no need to setforth any ofthe other rules DURFEE'S TELEVISION CABLE CO.613new contract which was made effective from May 26,1968 through May 26, 1971. Unlike the first contract, thiscontract had no company rules attached thereto althoughitcontained the same provision as before for the postingof company rules (Article VII, Section 9) with the addedlanguage ". . . and the Company shall notify the Union ofany changes in Company rules for possible discussionprior to posting."Union RepresentatideNolte did not know why thecompany rules were not attached to the contract and theonly testimony offered with regard to the additionallanguage in Article VII, Section 9 was Nolte's testimonythat "if the Company was going to establish further rulesin the future, that we would at least sit down and discusswhat the Company felt was necessary prior to any postingand so forth."The Union did not request discussion of the productionstandards in the negotiations and they were not discussed.The reason given by Nolte for the Union's failure torequest discussion was that it felt it was not necessary.Nolte further stated that the Union felt Respondent wouldnot discuss the issue in view of its earlier stated positionthat the matter was a management right.B. The Alleged Discriminatory Suspension andLayoff ofJack DavisJack Davis has been employed by Respondent as aninstaller since 1965. The principaljob of an installer is toconnect the Respondent's television cables to the homes ofsubscribers to permit them to receive television signals.Davis was,active in the Union's organization campaignand was union observer at the election which the Unionwon in 1966. He was a member of the negotiatingcommittee, and after the collective-bargaining agreementwas signed he was vice-president of the bargaining unituntil February 1967 when he was dischargedPursuant to an arbitration award Davis was reinstatedon or about June 24,1967,and he continues to beemployed to this date.There is no evidence that heengaged in any activity on behalf of the Union from thedate of his reinstatement and the only protected activity inwhich he engaged was his filing a grievance on March 21,1968 because of the 2-day suspension given to him forfailure tomeet the production standards unilaterallyestablished.On March 27,1968,Davis was notified that he wastemporarily laid off for lack of work.At that time, exceptfor an employee on military leave, Davis was next to laston the seniority list and the least senior man was similarlynotified of his layoff. In addition,a temporary employeechose to terminate his employment when notified that hewas being laid off.III.ANALYSIS AND CONCLUSIONSItisundisputed that when Respondent establishedproduction standards on July 1, 1967, it acted unilaterally.Had a charge been filed within 6 months of that action, IwouldfindRespondent'sconductviolativeofitsobligations under Section 8(a)(5) of the Act. The questionof production standards is clearly a mandatory subject ofbargaining.Productionstandardshad not been inexistence, nor had they been discussed in negotiations, andno provision of the contract, nor Respondent's statementto the Union in negotiations in 1966 that the companyrules attached to the contract were not all inclusive andthat it might add to them, could be deemed to establish aclear and unmistakable waiver.'Since no charge was filed with respect to Respondent'saction untilApril 17, 1968, Section 10(b) precludes afinding that the unilateral conduct was violative of theAct. General Counsel concedes this. But General Counselhas alleged in paragraph 8(a) of the complaint thatRespondent refused to bargain by: "On or about March15, 1968 in unilaterally changing the terms and conditionsof employment of its employees by establishing and/orenforcing production standards and work units or quotas,without prior notice to or consultation with the Union."Since General Counsel put into evidence the Notice toAll Installers dated July 1, 1967, as well as the evidence ofits enforcement against Davis on August 17 and October13, 1967, it is difficult to understand on what basis it isalleged in the complaint that the violation occurred onMarch 15, 1968. General Counsel appears to have atwofold argument: (1) Respondent had not enforced itsrule against Davis in January 1968 when he failed to meetthe production standards so that they were dormant andwhen Respondent invoked the rule on March 15, it wasunilaterally departing from the practice established by itsinaction in January and unilaterally reinstituting thedormant rules; (2) since the standards were unlawfullyadopted, the act of enforcement against Davis wasunlawful.The first part of General Counsel's argument is simplynot supported by the record. It is abundantly clear thatfrom the time the production standards were postedRespondent expected its employees to comply with them.The written warnings to Davis attest to this fact. Thetestimony that Davis was given oral warnings on January3and in the week preceding his suspension does notevidence that the rule on production standards had beenabandoned or that it was dormant; rather, it evidences,like the written warnings, the continuing vitality of therule. It is true that the Respondent, beginning with theOctober 27 warning, had not invoked the disciplinarymeasures described in its July 1, 1967 notice, and the oralwarnings were not provided for in the Notice to Installers;nevertheless, it would be a distortion of fact to say thatRespondent's failure to adhere strictly to the disciplinaryscheduledescribedinthenoticeestablishedanabandonment of the rule and that the 2-day suspension onMarch 27 was a re-establishment of the rule and a newunilateral act.IfGeneral Counsel is to prevail, it must be on theground that the enforcement of a unilaterally andunlawfully adopted rule is in and of itself independentlyviolative of Respondent's obligation under Section 8(a)(5)of the Act. In order to sustain such a finding, however, itwould be necessary to go back and rely on the time-barredunilateral conduct of July 1, 1967. BothLocal Lodge1424, International Association of Machinists v. N.L.R.B.(BryanManufacturingCompany),362U.S. 411, andBowen Products Corp.,113NLRB 731, teach that suchan approach is at odds with Section 10(b). The cases citedby General Counsel, as well as all others of which I amaware, in which a violation was found, have one thing incommon: the illegalitywas established by evidenceindependent of the time-barred conduct, generally, awritten provision unlawful on its face. The necessity forsuch evidence is highlighted inGreat Lakes CarbonCorporation,152 NLRB 988, one of the cases relied uponby General Counsel, where the Board stated,CloverleafDivisionof Adams Dairy Co ,147NLRB 1410, 1412;TheTimken Roller Bearing Co,138 NLRB 15, enfd. 325 F 2d 746 (C.A. 6). 614DECISIONSOF NATIONALLABOR RELATIONS BOARDThe gravamen of the instant unfair labor practicesrestsupontheRespondent'sbarring ' of jobopportunities to employees Pritchard, Thompson, andWhetstinewithinthe10(b)periodpursuanttosuperseniority provisions contained in a contract whichwas executedoutsidethe 10(b) period. Therefore, inorder to sustain our findings herein, it is essential thatwe find, as we do, that independently of the legality ofthe execution of the contract,' the provisions themselvesare discriminatory on their face(Emphasis supplied.)In the footnote, the Board distinguished theBryanandBowen Productscases. In the instant case there is nothingdiscriminatory on the face of the Notice to All Installersand I find the case indistinguishable fromBryanandBowen Products.Accordingly, I shall recommend that theallegations that Respondent violated Section 8(a)(5) and(1) of the Act by unilaterally establishing and/or enforcingproduction standards be dismissed.'As to the allegation that Respondent violated Section8(a)(5)and (1) by refusing to bargain about theproduction standards on April 4, under the circumstancesdisclosed, a finding of a violation is not warranted. In thefirst place, it does not appear that the Union effectivelysought to bargain about the standards. The April 4meeting was a grievance meeting and it is clear all thattheUnion requested was revocation of Davis' 2-daysuspension on the ground the production standards hadnot been agreed to. Coupled with this was a suggestionthat the matter could be bargained about. At no time,however, was a request made for bargaining. AlthoughRespondent had taken the erroneous position that theissuewas one of management prerogatives, I am notpersuaded that it had so expressed itself as to warrant afinding that a request to bargain would have been futileand was therefore unnecessary.6In the second place, the record as a whole containssubstantial evidence that the Union had acquiesced inRespondent's adoption of production standards. Thisacquiescence is demonstrated by its failure to act fromJuly 24, 1967, when Respondent failed to reply to itstimely protest, to the time of the processing of thegrievance on April 4, 1968. Thereafter, despite the factthatDavis had been suspended for failure to meet thestandards, theUnion undertook to negotiate a newcontractwithoutmentioning the subject of productionstandards, content to modify the contract provision oncompany rules to prevent a recurrence.7 Despite persistentquestioning,Nolte was unable to offer any satisfactoryreason for the Union's avoidance of the subject in thenegotiations.The reasonmay lie in the statementattributed to Nolte by union members, and testified to bySuperintendent Francis, that when Davis brought one ofthewarning letters to a union meeting, he was told byNolte "... to get off his tail and go to work...." Fortheforegoing reasons, I shall recommend that theallegation that Respondent violated Section 8(a)(5) and (1)onApril 4 by refusing to bargain about productionstandards be dismissed.,Finally, 'the allegations thatRespondent suspendedDavis on March 15 and laid him off on April 3 because ofhis union activities are not supported by the evidence.Davis' union activity occurred long before his suspensionand layoff and there is not a scintilla of evidence that theRespondent entertained any animus against him or theUnion. It is undisputed that on the occasion of eachwarning given Davis and on the occasion of his 2-daysuspension,hehad failed to meet the productionstandards.While he was the only employee warned orsuspended for this reason, he was the only employee whowas failing to meet the standards. As to Davis' layoff onMarch 27, it is undisputed that the layoff was inaccordancewith seniority and there is no evidence torefute the Respondent's assertion that the layoff was dueto a lack of work. No one was hired to replace Davis andno additional overtime was worked. The work performedby technician Delaney, as described by Davis, was not thetype of work Davis performed. For all the foregoingreasons, I shall recommend that the allegations thatRespondent suspended Davis on March 15 and laid himoff on March 27 because of his union activities bedismissed.CONCLUSIONS OF LAW1.Respondent,Durfee'sTelevisionCable Company, isan employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.GeneralCounsel has failed to establish by apreponderance of the evidence that Respondent violatedSection 8(a)(5), (3), or(1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, it is recommended that the complaint,as amended, be dismissed in its entirety.'Itfollows from this conclusion that the allegation that Respondentviolated Section 8(a)(l) by threatening employees with layoff or dischargefor failure to meet the production standards should also be dismissed'Cf.Motoresearch Company and Kems Corporation,138 NLRB 1490,1493Of course, no request to bargain on the subject would have beennecessary had not 8 months elapsed since the unilateral adoption of thestandards.'CfJustesen's Food Stores, Inc.,160 NLRB 687, fn. 2'Inhisbrief,GeneralCounsel states that Respondent's refusal toarbitrate the Davis grievance was violative of Section 8(a)(5) of the ActThe complaint does not allege such a violation, the evidence does notsupport it; and a refusal to go to arbitration as provided by contract is not,in itself, a refusal to bargain.Textron PuertoRico (TricotDivision),107NLRB 583, 584.